Title: To Benjamin Franklin from Jonathan Williams, Jr., 5 April 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir.
Nantes April 5. 1778.
I beg leave to introduce to you my Friend Mr. Hawkins of Carolina, a Gentleman of Honour and Character for whom I have a particular regard. I am ever with the greatest Respect Your dutifull and affectionate Kinsman
Jona Williams J
 
Addressed: Doctor Franklin / Passy.
Endorsed: Letters answd. or that need no Answr
Notation: Jona. Williams Nantes 5 avril 1778
